Title: General Orders, 12 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Sunday April 12th 1778.
Bemus.—Burlington. Bennington.


The Court-Martial whereof Coll Vose is President is dissolved and another ordered to sit tomorrow nine ôClock A.M. at the usual Place whereof Coll Craige is appointed President to try such persons as shall be brought before them: A Captain from each Brigade to attend as Members.
A Subaltern from 2nd Pennsylvania Brigade to attend at the Adjutant General’s Office at three ôClock this afternoon where he will receive his orders.
The Honorable Congress having thought proper to recommend to The United-States of America to set apart Wednesday the 22nd instant to be observed as a day of Fasting, Humiliation and Prayer, that at one time and with one voice the righteous dispensations of Providence may be acknowledged & His Goodness and Mercy towards us and our Arms supplicated and implored—The General directs that this day also shall be religiously observed in the Army, that no work be done thereon & that the Chaplains prepare discourses suitable to the Occasion—The Funeral Honors at the Interment of officers are for the future to be confined to a solemn Procession of officers and soldiers in number suitable to the rank of the deceased with Revers’d Arms; Firing on those occasions in Camp is to be abolished.
At a General Court Martial whereof Coll Vose was President April 6th 1778—William McMarth, Matross in Captain Lee’s Company Coll Lamb’s Regiment of Artillery was brought prisoner before the Court charged with desertion to the Enemy; After mature deliberation the Court are of Opinion that he is guilty of a breach of 1st Article, 6th section of the Articles of War and do sentence him to be hanged ’till he be dead.
His Excellency the Commander in Chief confirms the opinion of the Court and orders William McMarth to be executed next friday, ten oClock A.M.
